 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 455 
In the House of Representatives, U. S.,

November 4, 2011
 
RESOLUTION 
Providing for consideration of the bill (H.R. 2838) to authorize appropriations for the Coast Guard for fiscal years 2012 through 2015, and for other purposes. 
 
 
That at any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 2838) to authorize appropriations for the Coast Guard for fiscal years 2012 through 2015, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and amendments specified in this resolution and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Transportation and Infrastructure. After general debate the bill shall be considered for amendment under the five-minute rule. 
2.
(a)In lieu of the amendment in the nature of a substitute recommended by the Committee on Transportation and Infrastructure now printed in the bill, it shall be in order to consider as an original bill for the purpose of amendment under the five-minute rule an amendment in the nature of a substitute consisting of the text of the Rules Committee Print dated October 28, 2011. That amendment in the nature of a substitute shall be considered as read. All points of order against that amendment in the nature of a substitute are waived. 
(b)No amendment to the amendment in the nature of a substitute made in order as original text shall be in order except those printed in the report of the Committee on Rules accompanying this resolution and amendments en bloc described in section 3 of this resolution. 
(c)Each amendment printed in the report of the Committee on Rules shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. 
(d)All points of order against amendments printed in the report of the Committee on Rules or amendments en bloc described in section 3 of this resolution are waived. 
3.It shall be in order at any time for the chair of the Committee on Transportation and Infrastructure or his designee to offer amendments en bloc consisting of amendments printed in the report of the Committee on Rules accompanying this resolution not earlier disposed of. Amendments en bloc offered pursuant to this section shall be considered as read, shall be debatable for 10 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Transportation and Infrastructure or their designees, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. The original proponent of an amendment included in such amendments en bloc may insert a statement in the Congressional Record immediately before the disposition of the amendments en bloc. 
4.At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. Any Member may demand a separate vote in the House on any amendment adopted in the Committee of the Whole to the bill or to the amendment in the nature of a substitute made in order as original text. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
5.It shall be in order at any time on the legislative day of November 4, 2011, for the Speaker to entertain motions that the House suspend the rules relating to a measure addressing the applicability of the coastwise trade laws. 
 
Karen L. Haas,Clerk.
